EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Jenny G. Ko (Reg. No. 44,190) on March 15, 2021 via telephone.  It is noted that the amendments filed within the AFCP are not being entered and those amendments are incorporated into this Examiner’s Amendment, with corrections to those amendments as agreed upon by the applicant.
The application has been amended as follows:

Claim 1. (Currently Amended) A method for sound speed imaging, the method comprising:
transmitting, with an ultrasound scanner, an acoustic radiation force impulse into tissue of a patient along a first line;
detecting, with the ultrasound scanner, displacements over time of the tissue generated in response to a shear wave resulting from the acoustic radiation force impulse, the displacements being detected at each of at least two locations spaced from the first line;
determining a change in time of the displacements over time for a first of the locations relative to the displacements over time for a second of the locations;
calculating a speed of sound in the patient from the change in time, an angle, a shear wave velocity, a default speed, and a distance between the locations given with the default speed; and 
generating an image of the speed of sound.


Claim 3. (Currently Amended) The method of claim 1 wherein transmitting comprises transmitting with the first line being at [[an]] the angle away from normal to a transducer, and wherein detecting comprises detecting with the locations along a second line at a different angle relative to the transducer than the first line.


Claim 9. (Currently Amended) The method of claim 1 further comprising estimating the shear wave velocity in the patient;
wherein calculating the speed of sound comprises calculating a distance from the change in time and the shear wave velocity, and calculating the speed of sound from the distance from the change in time and the shear wave velocity. 


Claim 10. (CANCELLED)


Claim 11. (Currently Amended) A method for sound speed imaging, the method comprising:
transmitting, with an ultrasound scanner, an acoustic radiation force impulse into tissue of a patient along a first line;
detecting, with the ultrasound scanner, displacements over time of the tissue generated in response to a shear wave resulting from the acoustic radiation force impulse, the displacements being detected at each of at least two locations spaced from the first line;
determining a change in time of the displacements over time for a first of the locations relative to the displacements over time for a second of the locations;
calculating a speed of sound in the patient from the change in time, the of the speed of sound being based on a first ratio of an ultrasound system used speed to the speed of sound being equal to a second ratio of an ultrasound system-based distance between the locations and a shear wave-based distance, the shear wave-based distance being a function of the change in time; and
generating an image of the speed of sound.


Claim 12. (Currently Amended) The method of claim 1 wherein the shear wave travels at the angle, the [[an]] angle being greater than 20 degrees and less than 70 degrees to a line through the locations


Claim 21. (CANCELLED)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach a system and method by which shear waves are used to calculate the speed of sound with respect to patient tissue based on the variables recited in the independent claims, and generating an image of the speed of sound based on the calculation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M KISH/Primary Examiner, Art Unit 3799